471 S.W.2d 569 (1971)
Michael C. YANDELL, Petitioner,
v.
Vincent H. DELGADO, as next friend of Elizabeth Delgado, a Minor, Respondent.
No. B-2845.
Supreme Court of Texas.
October 6, 1971.
Brown, Crowley, Simon & Peebles, M. Hendricks Brown, Fort Worth, for petitioner.
*570 Puff & Jameson, Jim Jameson, Fort Worth, for respondent.
PER CURIAM.

ON APPLICATION FOR WRIT OF ERROR
We approve the holding of the Court of Civil Appeals stated as follows: "We hold that subject, of course, to the proof required in such cases a cause of action does exist for prenatal injuries sustained at any prenatal stage provided the child is born alive and survives." 468 S.W.2d 475, 478.
The application is refused, no reversible error.